934 F.2d 326
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.William Frank SCHLICHER, Plaintiff-Appellant,v.Ray ROBERTS, Steven J. Davies, John Doe, and Jane Doe,Defendants-Appellees.
No. 91-3046.
United States Court of Appeals, Tenth Circuit.
June 3, 1991.

Before STEPHEN A. ANDERSON, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff William Schlicher commenced this action pursuant to 42 U.S.C. Sec. 1983, claiming defendants conspired to "divert/tamper with & change Plaintiffs Mailing address" in violation of his constitutional rights.  Based on this record in this case, the district court property concluded plaintiff has failed to present an arguable factual or legal basis for imposing liability against the defendants.  We find no evidence of any misconduct by the district judge in this case.


3
Because we find plaintiff has neither raised a reasoned argument on the law and facts, Coppedge v. United States, 369 U.S. 438 (1962), nor demonstrated the issues raised are debatable among jurists, Barefoot v. Estelle, 463 U.S. 880 (1983), we deny certificate of probable cause and the motion to proceed in forma pauperis.  The appeal is DISMISSED.  All pending motions are DENIED.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3